Caldwell, Circuit Judge.
This action was commenced before a United States commissioner in the Indian Territory by Martin against the railway company to recover damages for a sorrel mare alleged to have been killed through the negligence of the company. The plaintiff below recovered judgment before the commissioner for $75, from which judgment the company appealed to the United States court, where the case was tried de novo before a jury, and there was a verdict and judgment in that court in favor of the plaintiff for $75, and the company sued out this writ of error. Every error-assigned has been decidod in the cases of this plaintiff in error against Washington, the same against Campbell, and the same against Ellidge, in which the opinions were riled at this term. Reference is made to the opinions in those cases. It is needless to go over the ground again. The only error in this ease was in refusing the defendant’s request for a panel of 18 jurors. For this error the judgment is reversed, and the cause remanded, with directions to grant a new trial.